 

Exhibit 10.1

 

Amendment No. 3

to

Separation Agreement

 

April 14, 2020

 

Reference is hereby made to that certain Separation Agreement between Abeona
Therapeutics, Inc. (the “Company”) and Steven Rouhandeh (the “Executive”), dated
January 2, 2020 (the “Separation Agreement”).

 

WHEREAS, the Company and the Executive desire to amend the Separation Agreement,

 

NOW THEREFORE, the parties hereby agree as follows:

 

  1. Section 1 is hereby amended by adding the following sentence to the end of
Section 1:

 

“After the Separation Date you shall be an inactive employee for a period of six
(6) months, during which time you shall be available for up to a maximum often
(10) hours per month for consultation on transition matters.”

 

ACCEPTED AND AGREED:         Abeona Therapeutics, Inc.       /s/ Mark J. Alvino
  By: Mark J. Alvino   Title: Chair Comp. Comm       /s/ Steven H. Rouhandeh  
Steven H. Rouhandeh

 

   

 